Citation Nr: 0947289	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-26 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the denial of death pension benefits for the 
appellant, based on countable income in excess of the annual 
limit, was correct and proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1946 to March 
1947.  The Veteran died in September 1981.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's representative, in a November 2009 Written 
Brief Presentation, has indicated that because of the 
appellant's advanced age, she may be entitled to death 
pension along with special monthly death pension based on aid 
and attendance benefits, and that if the appellant were 
awarded such benefits, her income would then not be excessive 
for receipt of such benefits.  The appellant's representative 
has requested that the case be returned to the RO for 
consideration of the appellant's entitlement to these 
benefits.  As such, although the Board regrets any delay, the 
appellant's claim must be remanded for additional 
development.

The Veteran died in September 1981.  The appellant applied 
for VA pension benefits in June 2007, more than one year 
following the Veteran's death.  Following the receipt of 
retirement benefit totals from the Social Security 
Administration (SSA) and the Ohio Public Employees Retirement 
System (OPERS) which reported monthly income in the amounts 
of $392.00 and $721.66, respectively, the RO calculated her 
annual income to be $13, 363.00 (exceeding the annual limit 
for a surviving spouse with no dependants- $7, 320 - 
effective December 1, 2006).  As a result, her claim was 
denied in August 2007.

The law provides that the Secretary shall pay to the 
surviving spouse of each veteran who served for ninety (90) 
days or more during a period of war or who at the time of 
death was receiving or entitled to receive compensation or 
retirement pay for a service-connected disability pension at 
the rate prescribed by law and reduced by the surviving 
spouse's annual income.  38 U.S.C.A. §§ 101(8), 1521(j), 
1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

It is clear that the appellant is raising a claim for special 
monthly death pension based on the need for regular aid and 
attendance.  The determination as to whether the denial of 
death pension benefits for the appellant, based on countable 
income in excess of the annual limit, was correct and proper 
is inextricably intertwined with the claim that she was 
entitled to special monthly death pension based on aid and 
attendance.  As such, the aid and attendance claim must be 
remanded for further clarification, development, and 
adjudication in the first instance.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Notify the appellant and her 
representative of the information and 
evidence needed to substantiate her claim 
for entitlement to special monthly death 
pension based on the need for regular aid 
and attendance.  The notice should 
include an explanation as to how the 
income is computed pursuant to 38 C.F.R. 
§ 3.271 and what is excluded from income 
pursuant to 38 C.F.R. § 3.272.  The 
notice should also ask the appellant to 
provide any evidence in her possession 
that pertains to the claim, including 
evidence to support her claim that she 
was entitled to special monthly pension 
based on the need for aid and attendance 
beginning at least as of 2007, and any 
additional evidence relating to her 
annual income and medical expenses 
beginning in 2007.  

2.  After undertaking all appropriate 
development, adjudicate the issue of 
entitlement to special monthly death 
pension based on the need for regular aid 
and attendance.  The appellant should be 
informed in writing of the resulting 
decision and her associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to this 
issue.

3.  Then readjudicate the issue of 
whether the denial of death pension 
benefits for the appellant, based on 
countable income in excess of the annual 
limit, was correct and proper.  If the 
benefit sought on appeal remains denied, 
the RO should then issue a supplemental 
statement of the case (SSOC) to the 
appellant and her representative.  The 
appellant should be given the opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

